Exhibit 10.1

Employment Letter



September 17, 2007

Lawrence R. Litowitz
9217 Equus Circle
Boynton Beach, Florida 33437

Dear Mr. Litowitz:

Please allow this letter agreement (this “Agreement”) to serve as the entire
agreement between Silverstar Holdings, Ltd. (the "Company") and you, Lawrence R.
Litowitz (the "Employee") with respect to your employment with the Company. The
Company acknowledges and agrees that the Employee is and will remain a partner
of, and has and will retain an interest in, Tatum, LLC ("Tatum"), which will
benefit the Company in that the Employee will have access to certain Tatum
resources. This Agreement is for a term of three (3) years commencing on
September 17, 2007.

Allocation

The Company and the Employee acknowledge and agree that a portion of the
Employee's compensation, as provided below, will be allocated to Tatum as
compensation for Tatum's provision of resources to the Employee as provided in
the Part-Time Permanent Engagement Resources Agreement between the Company and
Tatum, dated as of even date herewith (the "Resources Agreement"). The Company
and the Employee agree that any payments made to Tatum will reduce the
Employee's compensation for purposes of determining taxable income and should
not be reflected as compensation in the Employee's W-2 report.

Beginning Date

The Company hereby employs the Employee as the Chief Financial Officer of the
Company and the Employee hereby accepts such employment, upon the terms and
provisions and subject to the conditions set forth below for a term commencing
on September 17, 2007 and terminating on September 16, 2010, unless sooner
terminated as herein provided.

Duties



The Employee shall perform all duties and services (at the principal business
office of the Company) incident to and not inconsistent with Employee’s
positions with the Company, including, but not limited to, (i) those duties as
are assigned to such office in the Company’s by-laws, (ii) business development,
library and content acquisition, merger and acquisition activity, (iii) liaison
with the financial markets, participate in earnings calls, investor/lender
presentations, road shows and analyst coverage, (iv) streamline internal
reporting structure and methodologies, (v) develop models and forecasts, (vi)
manage the consolidation of the Company’s subsidiaries monthly management
financial statements on a timely and efficient basis, (vii) prepare all
Securities and Exchange Commission filings and work closely with the Company’s
auditors and legal counsel on same, (viii) upgrade internal controls and bring
the Company and its subsidiaries into compliance with Sarbanes Oxley, (ix)
manage accounting and finance department functions and personnel decisions as
required, and (x) such other duties as may from time to time be assigned by the
Board of Directors of the Company and/or the President and Chief Executive
Officer of the Company.

1



--------------------------------------------------------------------------------

The Employee agrees to abide by all policies promulgated from time to time by
the Company. The Employee shall devote approximately three (3) full business
days per week of his business time, effort and attention to the business and
affairs of the Company, and to the furtherance of the interests of the business
of the Company. The Employee shall diligently and faithfully perform his duties
and services hereunder to the best of his ability and with professional
standards and integrity.



Compensation

Salary: $1,900 per day of employment with the Company (the "Salary") of which
$1,582.70 or 83.3% shall be paid directly to the Employee and $317.30 or 16.7%
shall be paid directly to Tatum (in accordance with the terms of the Resources
Agreement); in each case in accordance with the usual payroll practices of the
Company. Such amount paid to the Employee shall be reduced by all necessary and
required federal, state, and local payroll deductions. The Employee's salary may
be increased, from time-to-time, by the Company in its sole discretion. If the
Employee’s Salary is increased, Tatum shall receive a proportionate share of
such increase. In no event shall the Employee and Tatum be paid a Salary in
excess of the aggregate amount of $24,166 per calendar month.

Cash Bonus: To be determined by the Board of Directors of the Company in its
sole discretion. After allocation of 20% of any Cash Bonus payable to the
Employee to Tatum (in accordance with the terms of the Resources Agreement), the
Employee will be paid 80% of any Cash Bonus. For purposes hereof, "Cash Bonus"
means any contingent cash consideration (i.e., not yet realized in cash) that is
paid in connection with services rendered by the Employee.

Equity: Pursuant to the terms and conditions of the Company’s 2007 Stock
Incentive Plan (the “Plan”), the Company shall, on September 17, 2007, grant the
Employee 180,000 options (the “Options”) to purchase the common stock, par value
$.01 per share (the “Common Stock”), of the Company and 5,000 of the Options
shall vest each month commencing on September 17, 2007. The exercise price for
the Options shall be equal to the closing price of the Company’s Common Stock on
September 17, 2007. The Options shall have a term of 42 months after the date of
grant (subject to modification in accordance with the Plan in the event of the
termination of the Employee’s employment hereunder). The option agreement shall
provide that the Options vest in a Change in Control (as defined in the Plan)
only in the event that the Employee has been employed by the Company for not
less than 12 months and subject to the other exceptions set forth in the Plan.
In addition, the option agreement shall provide that the Employee may exercise
the Options by cashless exercise.

The Company acknowledges that the Employee will share with Tatum, in accordance
with the terms of the Resources Agreement, 20% of any cash proceeds realized
from any Equity Bonus that the Employee may be granted. For purposes hereof,
"Equity Bonus" means any stock, option, warrant, or similar right (i.e., not yet
realized in cash) that is granted to the Employee in connection with services
rendered by the Employee.

Severance Payment: With respect to any Severance Payments made by the Company as
described below, the Company shall pay the Employee and Tatum, in accordance
with the terms of the Resources Agreement, the Severance Payment in the same
percentage allocation then in effect for the Salary.

Other Compensation Provisions: None

2

--------------------------------------------------------------------------------

Benefits

The Employee will be eligible to participate in any Company employment
retirement and/or 401(k) plan that the Company may institute in the future and
for vacation (such amount of vacation days shall be pro-rated based on his
employment with the Company), in each case consistent with the Company's policy
as it applies to senior management.

The Employee will remain on his current medical plan and the Company will
reimburse the Employee for amounts paid by the Employee for such medical
insurance for himself and (where applicable) his family of up to $40.90 per day
of employment by the Company in a calendar month up to a maximum of $900 per
calendar month; such reimbursement to be made upon presentation of reasonable
documentation of premiums paid by the Employee to Tatum. In accordance with the
U.S. federal tax law, such amount will not be considered reportable W-2 income,
but instead non-taxable benefits expense.

The Employee will be entitled to a car allowance equal to $22.73 per day of
employment by the Company in a calendar month up to a maximum of $500 per
calendar month.

The Company agrees to indemnify the Employee to the full extent permitted by
law, the Company’s Certificate of Incorporation and Bylaws (except in cases of
gross negligence or willful misconduct by the Employee) for any losses, costs,
damages, and expenses, including reasonable attorneys' fees in connection with
any cause of action, suit, or other proceeding arising in connection with the
Employee's employment with the Company.

Termination

Either party may terminate this Agreement effective on or after September 16,
2010 by providing thirty (30) days prior written notice to the other party. In
the event of such termination, the Company will have no payment obligation to
the Employee other than any accrued Salary through the date of termination.

The Company may immediately terminate this Agreement in the event of any of the
following: (i) the Employee fails to substantially perform or repeatedly
neglects his duties assigned in accordance with this Agreement and fails to
remedy such nonperformance or neglect within ten (10) days after the receipt of
written notice from the Company thereof; (ii) the Employee willfully fails or
refuses to substantially follow or comply with the directions of the Board of
Directors or the President and Chief Executive Officer of the Company or the
policies or work rules of the Company and fails to remedy such noncompliance
within ten (10) days after the receipt of written notice from the Company
thereof; (iii) the Employee shall be unable (as determined in good faith by the
Company) to substantially perform his duties under this Agreement for a period
of forty-five (45) consecutive days, or ninety (90) days in total in any
six-month period, whether because of illness or mental or physical disability
(“Disability”); (iv) the Employee through his intentional action or inaction has
subjected the Company or any of its subsidiaries to any criminal or civil
liability under any applicable law; (v) the Employee is convicted of any
misdemeanor involving moral turpitude or any felony; (vi) the Employee has
misappropriated any asset or property of the Company or any of its subsidiaries,
including (without limitation) any theft or embezzlement or any diversion of any
corporate opportunity; (vii) the Employee engages in or ignores or asks the
Company to engage in or to ignore any illegal or unethical conduct; or (viii)
the Employee has breached any of his covenants and agreements contained in this
Agreement and fails to remedy such breach within ten (10) days after the receipt
of written notice from the Company thereof. The Employee acknowledges and agrees
that any of the foregoing reasons constitute adequate and sufficient cause
(“Cause”) for termination.

3

--------------------------------------------------------------------------------

The Employee may terminate this Agreement immediately if the Company has not
remained current in its obligations under this Agreement or if the Company
engages in or asks the Employee to engage in or to ignore any illegal or
unethical conduct, and in each case the Company fails to remedy the same within
ten (10) days after the receipt of written notice from the Employee; such events
shall be considered termination for “Good Reason”.

This Agreement will terminate immediately upon the death or Disability of the
Employee. The Employee or his estate, as the case may be, shall be entitled to
receive only the Salary, benefits and reimbursable expenses accrued and owing to
the Employee at the date of such death or Disability.

Severance Payment

If the Company terminates the Employee without Cause or the Employee terminates
this Agreement for Good Reason, in each case on or prior to September 16, 2008,
the Employee will be entitled to receive a payment as severance (“Severance
Payment”) equal to three (3) months of the Salary paid to the Employee during
the three (3) months immediately preceding such termination (a portion of which
shall be paid to Tatum in accordance with the terms hereof and in the Resources
Agreement). If the Company terminates the Employee without Cause or the Employee
terminates this Agreement for Good Reason, in each case after September 16, 2008
but prior to September 16, 2010, the Employee will be entitled to receive a
Severance Payment equal to six (6) months of the Salary paid to the Employee
during the six (6) months immediately preceding such termination (a portion of
which shall be paid to Tatum in accordance with the terms hereof and in the
Resources Agreement). In each case, in addition to the Severance Payment, the
outstanding Options shall be treated in accordance with the terms and conditions
of the Plan.

If, at any time, the Company terminates the Employee for Cause or the Employee
terminates this Agreement without Good Reason, the Employee shall be entitled to
receive only the Salary, benefits and reimbursable expenses accrued and owing to
the Employee at the date of such termination (which, however, shall be subject
to offset by the Company with respect to all amounts then owing to the Company
or any of its subsidiaries by the Employee, including amounts respecting
misappropriated assets and properties).

Restriction Respecting Confidential Information

The Employee has entered into the covenants and agreements contained in this
Section (i) in recognition of the competitive and confidential nature of the
assets, properties, information and business of the Company and its
subsidiaries, and (ii) in consideration of the compensation described in this
Agreement.

The Employee hereby covenants and agrees that, during the term of this Agreement
and thereafter, the Employee will not directly or indirectly, under any
circumstance without the prior written consent of an authorized officer of the
Company: (i) disclose or reveal in any way other than for the benefit of the
Company and its affiliates, directly or indirectly, any Confidential Information
(as hereinafter defined) to any other person, firm or company; (ii) use in any
way, directly or indirectly, any Confidential Information for the benefit of any
other person or entity other than the Company or its affiliates, or (iii) offer
or agree to, or cause or assist in the initiation or continuation of, any
disclosure of any Confidential Information for the benefit of the Employee or
any third party. For the purposes of the foregoing, “Confidential Information”
shall mean any and all information pertaining to the Company or any of its
subsidiaries or affiliates, or the business activities and affairs thereof or of
any officer, director or employee thereof in such capacity, or any activities
of, or any knowledge or information learned by the Employee. The Employee’s
obligations under this Section shall not apply to Confidential Information that
(i) is or becomes part of the public domain through no fault of Employee; (ii)
is independently known to the Employee (other than via a third party who does
not have the legal right to disclose the same) at the

4

--------------------------------------------------------------------------------

time of receipt of such information from the Company; (iii) if, after the date
hereof, obtained by the Employee from a third party who has the legal right to
disclose the same without a restriction on disclosure; (iv) is subsequently,
independently acquired or developed by the Employee without violating any of the
Employee’s obligations under this Agreement; or (v) is required to be disclosed
by government regulation, court order or other legal process; provided the
Employee provides the Company with prompt notice of such requirement so that the
Company may seek a protective order or other appropriate relief. Following the
date of termination or expiration of this Agreement, the Employee shall
immediately return to the Company all documents and other tangible items
containing any Confidential Information and all other corporate books and
records of the Company now or hereafter in its possession, custody or control or
provide a written accounting of the disposition of any such Confidential
Information that he shall have received and that shall not be returned to the
Company under this Section.

The Employee acknowledges and agrees that it will be impossible to measure in
money the damage to the Company in the event of a breach of any of the terms and
provisions of this Section, and that, in the event of any such breach, the
Company will not have an adequate remedy at law, although the foregoing shall
not constitute a waiver of any of the Company's rights, powers, privileges and
remedies against or in respect of a breaching party or any other person or thing
under this Agreement, or applicable law. It is therefore agreed that the
Company, in addition to all other such rights, powers, privileges and remedies
that it may have, shall be entitled to injunctive relief, or such other
equitable relief as the Company may request to exercise or otherwise enforce.
The Employee will not raise and hereby waives any objection or defense that
there is an adequate remedy available at law.

Miscellaneous

Except as otherwise expressly provided, any notice, request, demand or other
communication permitted or required to be given hereunder shall be in writing,
shall be sent by one of the following means to the addressee at the address set
forth below (or at such other address as shall be designated hereunder by notice
to the other party hereto, effective upon actual receipt) and shall be deemed
conclusively to have been given: (i) on the first business day following the day
timely deposited with Federal Express (or other equivalent express overnight
courier) or United States Express Mail, with the cost of delivery prepaid or for
the account of the sender; (ii) on the fifth business day following the day duly
sent by certified or registered mail, postage prepaid and return receipt
requested; or (iii) when otherwise actually received by the addressee on a
business day (or on the next business day if received after the close of normal
business hours or on any non-business day).



  If to the Employee:


  Mr. Lawrence R. Litowitz
Equus Circle
Boynton Beach, Florida 33437


  If to the Company:


  Silverstar Holdings, Ltd.
6100 Glades Road Suite 305
Boca Raton, Florida 33434
Attention: Mr. Clive Kabatznik
Facsimile No.: (561) 479-0757


5

--------------------------------------------------------------------------------

  with a copy to:


  Henry I. Rothman, Esq.
Troutman Sanders LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Facsimile No.: (212) 704-5950




This Agreement contains the entire Agreement between the parties with respect to
the matters contained herein, superseding any prior oral or written statements
or agreements.

The provisions in this Agreement concerning the payment of the Salary, the Cash
Bonus, and the Severance Payment, and the Restrictions Respecting Confidential
Information will survive any termination or expiration of this Agreement.

The terms of this Agreement are severable and may not be amended except in a
writing signed by the parties. If any portion of this Agreement is found to be
unenforceable, the rest of this Agreement will be enforceable except to the
extent that the severed provision deprives either party of a substantial portion
of its bargain.

This Agreement will be governed by and construed in all respects in accordance
with the laws of the State of Florida, without giving effect to
conflicts-of-laws principles.

Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.

6

--------------------------------------------------------------------------------

Please sign below and return a signed copy of this letter to us to indicate your
agreement with its terms and conditions.

Sincerely yours,

SILVERSTAR HOLDINGS, LTD.

By: __________________________
Name:
Title:

 



Acknowledged and agreed by:

EMPLOYEE:

__________________________
Lawrence R. Litowitz

Date:________________

